Title: To John Adams from Benjamin Rush, 20 July 1811
From: Rush, Benjamin
To: Adams, John



Dear old friend
Philadelphia July 20th: 1811.

The 4th of July has been celebrated in Philada: in the manner I expected. The military men, and particularly one of them, ran away with all the glory of the day. Scarcely a word was said of the solicitude and labors, and fears, and sorrows and sleepless nights of the men who projected, proposed, defended, and Subscribed the declaration of independance. Do you recollect your memorable speech upon the Day on which the Vote was taken? Do you recollect the pensive and awful silence which pervaded the house when we were called up, one after another, to the table of the President of Congress, to subscribe what was believed by many at that time to be our own death warrants? The Silence & the gloom of the morning were interrupted I well recollect only for a moment by Col: Harrison of Virginia who said to Mr Gerry at the table, “I shall have a great advantage over you Mr: Gerry when we are all hung for what we are now doing. From the size and weight of my body I shall die in a few minutes, but from the lightness of your body you will dance in the air an hour or two before you are dead.” This Speech procured a transient smile, but it was soon succeeded by the Solemnity with which the whole business was conducted.
Of the farewell addresses you mention in your letter it is hardly safe to speak, they are so popular in our Country, but I cannot help mentioning a remark I heard made by one of our Democrats th a day or two after the last of them was published. “He has treated us as a master would do his Slaves, were he about to transfer them to a new master. As a Servant of the public, he should have been more modest.”
How is it that the old tories love him exclusively of all the Whigs of the Revolution? The names of the Adamses—Hancock—the Lees, and Franklin are all more or less disliked, or hated by them. One of them a few years ago in viewing the Statue of Dr. Franklin in a niche over our City Library door, said with a malignant sneer, “But for that fellow, we should never have had independance.”
There was a time when these things irritated and distressed me, but I now hear and see them with the same indifference, or pity, that I hear the ravings and witness the Antic gestures of my deranged patients in our hospital. We often hear of “prisoners at large.”—The majority of mankind are madmen at large. They differ in their degrees of insanity, but I have some times thought, the most prominent in this general mental disease, are those men who by writing & reasoning, attempt to cure them.
I visited the late Revd: Mr Marshall of this City in his last illness. A few days before  his Death he thanked me affectionately for my services to him and his family, and afterwards said some kind and flattering things to him me upon the pursuits and labors of my life. I replied to the latter, by saying that I had aimed to do all the good I could to my fellow-citizens, but that I had been so much thwarted and opposed, that I did not know that any of my labors had ever been attended with success. “Well well” said this dying saint,—remember your Saviour at the Day of judgment will not say, well done thou successful, but well done “thou faithful Servant.” You have been “faithful” Doctor, and that is eno’.” Let us my dear friend console ourselves for the unsuccessful efforts of our lives to serve our fellow creatures, by recollecting that we have aimed well, that we have faithfully strove to tear from their hands the instruments of death with which they were about to destroy themselves—that we have attempted to take off their fancied crowns & royal robes, and to cloathe them with their own proper dresses, and that we have endeavoured to Snatch the poisoned bowl from their hands lips, and to replace it with pleasant & wholsome food. We shall not I hope lose our reward for these well intended labors of love. “She did all the she could” was the once both the acquital and the praise of a pious woman in the new testament, and pronounced too by those lips by which must finally decide the merit and demerit of all human Actions. They are full of consolation to those who have aimed well.—
Adieu! my dear old friend, and believe me to be with unabated respect & affection / yours truly

Benjn. Rush